Citation Nr: 1527405	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.

REPRESENTATION

Appellant represented by:	Timothy Rhett Smith, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1979 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction moved to Houston.  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Board denied the Veteran's claim of entitlement to service connection for a left knee disorder in June 1985 on the basis that there was no competent evidence linking his diagnosed left knee disorder and his active service; the Veteran was properly informed of the adverse decision.

2.  Evidence submitted subsequent to the Board's June 1985 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The Board's June 1985 decision denying the Veteran's claim of entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left knee disorder has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

With regard to the application to reopen the previously denied claim for service connection for a left knee disorder, this application has been granted.  Any error related to the duties to notify and assist is moot.

Service connection for a left knee disorder was originally denied in a June 1984 rating decision.  The RO essentially determined that the evidence did not show a diagnosed left knee disorder was caused by or incurred in active service.  The Veteran appealed this denial and the Board upheld the RO's denial in a June 1985 decision on the same basis.  In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.

The issue may be considered on the merits only if new and material evidence has been received since June 1985.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Subsequent to the June 1985 Board decision, an August 2011 private medical questionnaire was added to the record.  J.D.S., CRNP in Dr. L. J.'s office indicated he reviewed the Veteran's service and post-service treatment records and determined that the Veteran had a chronic left knee disorder since service that was subsequently aggravated by his post-service injury.  No rationale was provided; however, such clearly supports a claim of entitlement to service connection for a left knee disorder.  The opinion thereby satisfies the low threshold requirement for new and material evidence; and, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a left knee disorder has been received, the application to reopen is granted.


REMAND

The Veteran underwent a VA examination in August 2013.  After a physical examination, the examiner found the Veteran's left knee disorder was less likely as not incurred in service as the Veteran had only a minor strain in December 1981.  The exam and x-ray testing at that time was normal.  He was seen twice in 1982 for patella tendon inflammation.  Post-service, he fell at work twisting his knee.  There was an arthrogram showing an acute tear of the medial meniscus.  He had surgery in 1984.  It was not until the 1984 post-service injury that he had positive findings and surgery.  Therefore, the examiner found the current knee issues are due to the 1984 injury and not the in-service sprain.   

However, in rendering this opinion, while the examination report noted the presence of the August 2011 private opinion in the record indicating the Veteran had a chronic left knee disorder incurred in service that was subsequently aggravated by his post-service injury, the VA examiner failed to discuss the significance of 1984 post-service treatment records that reflect that the Veteran reported a prior left knee injury and to address the significance of the August 2011 opinion.  Accordingly, this claim must be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the original August 2013 VA examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  If the original August 2013 examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should provide a rationale for his negative nexus opinion, i.e., that it is less likely than not that the Veteran's left knee disorder was caused or incurred during active service.  In providing such a rationale, the examiner should specifically discuss the Veteran's contention that he had a chronic left knee disorder prior to his May 1984 injury, as found in the August 2011 private opinion and as noted in the 1984 treatment records. 

2.  After completing the above action, the Veteran's claim for service connection for a left knee disorder should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, any issue properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


